                                                                                            FILED
                                                                                   2019 Nov-08 PM 04:31
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 ZACHERY WILSON,                           )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )   Case No. 2:16-cv-0634-MHH-SGC
                                           )
 RODERICK GADSON,                          )
                                           )
       Defendant.                          )

                    MEMORANDUM OPINION AND ORDER

      The magistrate judge entered a report on September 30, 2019, recommending

that Officer Gadson’s motion for summary judgment be denied. (Doc. 72). The

magistrate judge advised the parties of their right to file specific written objections

within 14 days. The Court has not received objections.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749 (11th

Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

      Having reviewed the materials in the record, the Court adopts the magistrate

judge’s report and accepts her recommendation. Accordingly, the Court denies
Officer Gadson’s motion for summary judgment and refers this matter to the

magistrate judge for further proceedings.

      The Clerk shall please serve a copy of this order on the plaintiff and on counsel

of record.

      DONE and ORDERED this 8th day of November, 2019.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                            2
